Citation Nr: 1119966	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include an anxiety disorder.

2.  Entitlement to service connection for bilateral pes cavus.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that denied reopening of a previously-denied claim for service connection for pes cavus and a previously-denied claim for service connection for an anxiety reaction.

In March 2010 the Board granted reopening of the Veteran's claim of entitlement to service connection for a psychiatric disability and for service connection for bilateral pes cavus and remanded the reopened claims for further development.  The claims are now before the Board for further appellate action.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issue as shown on the title page.

The issue of entitlement to service connection for bilateral pes cavus is addressed in the Remand that follows the Order section of this decision.

On review of the files the Board notes that in April 2011 the Veteran submitted correspondence indicating that new pertinent evidence may exist regarding a previously-denied claim for service connection for residuals of a head injury.  The issue is accordingly referred to the originating agency for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  



FINDINGS OF FACT

1.  The anxiety disorder present in service resolved prior to the Veteran's discharge from service.

2.  No other acquired psychiatric disorder was present until many years following the Veteran's discharge from service, and no current acquired psychiatric disorder is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A psychiatric disability, to include an anxiety disorder, was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a psychiatric disability, to include an anxiety disorder.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by a letters mailed in July 2007 and April 2010.  Although the Veteran was not provided complete notice until long after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that service treatment records, Social Security Administration (SSA) records, and pertinent post-service medical records have been obtained.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  

The Board acknowledges that the Veteran has not been provided a VA examination in response to this claim and that no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this case there is no competent evidence that indicates that a current psychiatric disability or psychiatric symptoms may be associated with service and the Veteran is not service connected for any disability.  Moreover, the medical evidence currently of record is sufficient to decide the claim.  Accordingly, VA has no obligation to provide an examination or obtain a medical opinion in response to this claim.

Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that service connection is warranted for an anxiety disorder because it was diagnosed while he was on active duty and by VA.  

Service treatment records (STRs) show that the Veteran was seen in June 1968 complaining of nervousness.  He was concerned about a recent nasal fracture, but it was also noted that there could have been other reasons for his anxiety.  A mild anxiety reaction was diagnosed.  STRs are otherwise negative for evidence of a psychiatric disorder.

In the self-reported Report of Medical History at the time of his separation examination, the Veteran checked the "no" blocks for depression or excessive worry or nervous trouble of any sort.  The report of his separation examination shows that his psychiatric status was found to be normal on clinical examination.

The Veteran filed a claim for service connection for a nervous condition in November 1968.

In response to his claim, the Veteran was afforded a VA examination in February 1969 as shown in a "neuropsychiatric report."  Mental examination showed overt emotional display of normal intensity; no signs of undue tension; no tense or anxious facies; mood quite happy; affect along appropriate lines; content of thought, well-oriented; fairly good memory; fairly good grasp of general information; insight superficial; and adequate judgment.  The diagnosis was neuropsychiatric disorder, not found at this examination. 

VA healthcare system (HCS) records in May and July 2006 show diagnoses of adjustment disorder with mixed anxiety and depressed mood; adjustment reaction with mixed emotion.  In addition, in a psychosocial assessment in July 2006 the Veteran reported knowing many who died from the early 90's on; stated that he was most depressed about living in supervised housing and being mugged twice; and he denied any "mental" problems.  In December 2006 it was also noted that the Veteran had a history of major depression but did not want treatment and refused a psychological evaluation.  In April 2008 a depression screen was positive, but another depression screen in July 2009 was negative.  In April 2010, an impression of anxiety was noted.

The STRs and the report of the VA neuropsychiatric examination in February 1969 both support a finding that the anxiety experienced by the Veteran in service was acute and transitory in nature and resolved prior to the Veteran's separation from service.  The post-service medical evidence does not suggest the presence of any psychiatric disorder until almost 40 years following the Veteran's discharge from service.  There is no indication in the post-service medical evidence that any current psychiatric disorder is etiologically related to the Veteran's active service.  In fact it appears from the post-service medical evidence and in statements submitted by the Veteran in connection with this claim that his current psychiatric problems relate to the deaths of family members many years after his discharge from service and to circumstances he has dealt with following his discharge from service, such as living in supervised housing and being mugged.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence discussed above, the Board has carefully considered the lay evidence offered by the Veteran.  In his statements, the Veteran has repeatedly stated that he was diagnosed with an anxiety disorder in service and by VA.  As discussed above, the Veteran is correct.  However, he has not alleged a continuity of symptoms following his discharge from service or otherwise indicated why he believes that his current psychiatric disorder is related to service.  He has referred to the deaths of family members since the early 1990's but these post-service events are not relevant to the issue before the Board.  Moreover, as a lay person, the Veteran is not competent to provide an opinion linking the recently noted anxiety to the anxiety reaction diagnosed in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.  

ORDER

Entitlement to service connection for psychiatric disability, to include an anxiety disorder, is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for entitlement to service connection for bilateral pes cavus is decided.

The Veteran was afforded a VA examination in September 2010 in which the examiner diagnosed bilateral pes cavus with mild hammertoe deformity of right second and third digits.  In an addendum opinion submitted in December 2010 the same VA examiner opined that the Veteran's pes cavus was a congenital condition which he was born with.

The Board notes that congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c). VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin; as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive. 

The Board finds that the VA examiner's opinion is inadequate for adjudication purposes because it does not address whether the Veteran's bilateral pes cavus is a disease or defect.  Therefore, the Board has determined that further development of the record is warranted before the Board decides the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder should be provided to the VA examiner who conducted the September 2010 VA examination.  The examiner should be requested to review the claims folder and provide an addendum in which he responds as to whether the bilateral pes cavus is a disease, defect, or the result of injury. 

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

If the examiner determines that the bilateral pes cavus is a disease, he should provide an opinion concerning whether the bilateral pes cavus clearly and unmistakably pre-existed prior to the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the September 2010 examiner is unavailable, the claims folders should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


